Case: 20-30738    Document: 00516353119        Page: 1   Date Filed: 06/10/2022




          United States Court of Appeals
               for the Fifth Circuit                             United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    June 10, 2022
                                No. 20-30738
                                                                   Lyle W. Cayce
                                                                        Clerk
   Christopher Marlowe,

                                                         Plaintiff—Appellee,

                                    versus

   James M. LeBlanc, Secretary, Department of Public Safety and
   Corrections; Raman Singh, Doctor; Pam Hearn, Doctor; Timothy
   Hooper, Warden; Stephanie Michel, Deputy Warden; Morgan
   Leblanc, Assistant Warden; Darryl Campbell, Assistant Warden;
   Preety Singh, Doctor; Gail Levy; Fallon Stewart;
   Jonathan Travis; Angel Horn, Master Sergeant; Rolanda
   Palmer, Master Sergeant; Chermaine Brown, Sergeant;
   Chameka Johnson, Sergeant; State of Louisiana,
   Department of Public Safety and Corrections; John
   Morrison,

                                                    Defendants—Appellants.


                 Appeal from the United States District Court
                     for the Middle District of Louisiana
                            USDC No. 3:18-cv-63
Case: 20-30738      Document: 00516353119          Page: 2    Date Filed: 06/10/2022

                                    No. 20-30738


   Before Higginbotham, Higginson, and Oldham, Circuit Judges.
   Per Curiam:*
          Christopher Marlowe sued prison officials for violating his rights. The
   district court denied some of those officials qualified immunity. We vacate
   the denials and remand for further consideration.
                                          I.
          Marlowe developed significant health problems while imprisoned in
   Louisiana, and he was eventually diagnosed with diabetes. He filed this
   lawsuit in 2018, alleging (among other things) that prison officials had
   misdiagnosed, neglected to treat, and incorrectly treated his diabetes. His
   complaint asserted various causes of action against many defendants,
   including both governmental entities and natural persons—some in their
   personal capacities and some in their official capacities. Marlowe sought
   declaratory and injunctive relief, along with damages.
          The defendants filed a collective motion to dismiss. Relevant here,
   some of the defendants asserted qualified immunity as an affirmative defense.
   In the course of ruling on the motion to dismiss as a whole, the district court
   denied qualified immunity to some of those defendants. The defendants
   immediately appealed those denials of qualified immunity.
                                         II.
          A district court’s denial of a motion to dismiss on qualified immunity
   grounds is a final decision under 28 U.S.C. § 1291. It is therefore immediately
   appealable. See Lincoln v. Barnes, 855 F.3d 297, 300–01 (5th Cir. 2017); see
   also id. at 300 (elaborating on the limits of this review). That is true even in
   cases, like this one, where the district court’s denial of qualified immunity



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2
Case: 20-30738      Document: 00516353119           Page: 3    Date Filed: 06/10/2022




                                     No. 20-30738


   was either inadequately reasoned or implicit. See Zapata v. Melson, 750 F.3d
   481, 484 (5th Cir. 2014) (“[W]e have repeatedly held that a district court’s
   order that declines or refuses to rule on a motion to dismiss based on a
   government officer’s defense of qualified immunity is an immediately
   appealable order.”). Our review is de novo. Lincoln, 855 F.3d at 300–01.
          When a district court’s analysis of an issue is not sufficiently reasoned
   for this court to review, we may remand for further consideration. Cf. Cutter
   v. Wilkinson, 544 U.S. 709, 718 n.7 (2005) (“[W]e are a court of review, not
   of first view.”). Accordingly, in Colvin v. LeBlanc, 2 F.4th 494 (5th Cir.
   2021), we remanded after the district court “never ruled on [the]
   [d]efendants’ qualified immunity defense” at all. Id. at 500; see also Peña v.
   City of Rio Grande City, 879 F.3d 613, 621 (5th Cir. 2018) (“But the district
   court found the complaint deficient on its face and never reached QI.
   Because, as a general rule, we do not consider an issue not passed upon below,
   we remand for the district court to decide in the first instance whether QI
   defeats Peña’s proposed amended complaint.” (quotation omitted)). We
   have also remanded in cases where district courts deny qualified immunity
   without following the procedures set forth in binding precedents. See, e.g.,
   Zapata, 750 F.3d at 484–86 (vacating and remanding because, though it had
   identified and ruled on the issue, “the district court did not follow the careful
   procedure [for deciding whether to defer a qualified immunity ruling in cases
   where further factual development might be necessary] set forth in”
   controlling precedents).
          Those precedents squarely cover this case. We will therefore vacate
   and remand for further consideration. See id. To facilitate the proceedings on
   remand, we briefly explain the relevant qualified immunity questions for each
   defendant or group of defendants.




                                          3
Case: 20-30738      Document: 00516353119           Page: 4    Date Filed: 06/10/2022




                                     No. 20-30738


          We begin with EMT Fallon Stewart. The first question is (a) whether
   Stewart violated a clearly established right. See, e.g., Ashcroft v. al-Kidd, 563
   U.S. 731, 735 (2011) (explaining qualified immunity applies “unless,” among
   other things, the defendant violated a “right [that] was clearly established at
   the time of the challenged conduct” (quotation omitted)); see also Crostley v.
   Lamar Cnty., 717 F.3d 410, 422 (5th Cir. 2013) (Plaintiffs “must claim that
   the defendants’ actions were objectively unreasonable in light of the law that
   was clearly established at the time of the actions complained of.” (quotation
   omitted)). In considering that question, the court must (b) “frame the
   constitutional question with specificity and granularity.” Morrow v.
   Meachum, 917 F.3d 870, 874–75 (5th Cir. 2019); see also id. (explaining that
   the right to be free from unreasonable seizures is too general); al-Kidd, 563
   U.S. at 742 (“We have repeatedly told courts . . . not to define clearly
   established law at a high level of generality.” (citation omitted)). With the
   question thus framed, the court should (c) inquire whether “existing
   precedent . . . place[s] the statutory or constitutional question”—here,
   whether Stewart violated Marlowe’s rights—“beyond debate.” Id. at 741.
   And finally, the court should (d) be sure to apply the modified motion-to-
   dismiss standard that governs in the context of qualified immunity. See
   Jackson v. City of Hearne, 959 F.3d 194, 201 (5th Cir. 2020) (A “plaintiff must
   plead specific facts that both allow the court to draw the reasonable inference
   that the defendant is liable for the harm he has alleged and that defeat a
   [qualified immunity] defense with equal specificity.” (quotation omitted)).
          Second is a group of defendants: Master Sergeant Angel Horn, Master
   Sergeant Rolanda Palmer, Sergeant Chermaine Brown, and Sergeant
   Chameka Johnson. As an initial matter, the qualified immunity analysis for
   these defendants follows the same four guidelines described above as (a)–(d).
   Further, (e), the inquiry should be conducted for each defendant
   individually, not on a group-wide basis. See Darden v. City of Fort Worth, 880




                                          4
Case: 20-30738     Document: 00516353119           Page: 5   Date Filed: 06/10/2022




                                    No. 20-30738


   F.3d 722, 731 (5th Cir. 2018) (“In cases where the defendants have not acted
   in unison, qualified immunity claims should be addressed separately for each
   individual defendant.” (quotation omitted)); Joseph v. Bartlett, 981 F.3d 319,
   325 & n.7 (5th Cir. 2020) (“To the extent [Darden] could be read as
   suggesting that collective analysis is appropriate for defendants acting in
   unison, we don’t read it that way.”).
          Third and finally is the group the district court termed “Supervisor
   Defendants.” This group includes seven defendants. The operative
   complaint names Dr. Raman Singh, Dr. Pam Hearn, and Dr. John Morrison
   in their official capacities only. It names the other four Supervisor
   Defendants (Dr. Preety Singh, Warden Timothy Hooper, Deputy Warden
   Stephanie Michel, and Assistant Warden Morgan LeBlanc) in both their
   official and personal capacities. The same guidelines (a)–(e) apply to these
   defendants. In addition, (f), the court should carefully disaggregate all
   personal-capacity claims from official-capacity claims, analyzing them
   accordingly. See Goodman v. Harris Cnty., 571 F.3d 388, 394–95 (5th Cir.
   2009) (explaining the distinction between personal- and official-capacity
   claims and that qualified immunity applies to the former).
          For the foregoing reasons, the judgment of the district court is
   VACATED. The case is REMANDED for further proceedings in
   accordance with this opinion.




                                           5